Case 3:15-cv-02287-BAS-NLS Document 229 Filed 07/15/21 PageID.9557 Page 1 of 2




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10                        UNITED STATES DISTRICT COURT
 11                      SOUTHERN DISTRICT OF CALIFORNIA
 12
        CHARLES MATTHEW ERHART,                         Case No. 15-cv-02287-BAS-NLS
 13                                                     consolidated with
                                     Plaintiff,         15-cv-02353-BAS-NLS
 14
                                                        ORDER DENYING EX PARTE
 15           v.                                        APPLICATION TO CONTINUE
 16                                                     MOTION IN LIMINE HEARING
        BOFI HOLDING, INC.,                             DATE WITHOUT PREJUDICE
 17                                Defendant.           (ECF No. 228)
 18

 19

 20

 21            And Consolidated Case

 22

 23         Presently before the Court is an ex parte application to continue the motion in
 24   limine hearing set for July 20, 2021. (ECF No. 228.) The Court set this date in
 25   January 2021 at the Pretrial Conference and stated the hearing “will be in person” if
 26   the pandemic permitted. (Tr. 34:10–12, ECF No. 210.) Counsel can learn about the
 27   status of proceedings in the U.S. District Court for the Southern District of California,
 28   including its resumption of civil and criminal jury trials, by visiting the District

                                                  –1–                                   15cv2287
Case 3:15-cv-02287-BAS-NLS Document 229 Filed 07/15/21 PageID.9558 Page 2 of 2




  1   Court’s website. Chief Judge Order 62-B, issued on June 11, 2021, is particularly
  2   helpful. Chief Judge Order 59-A, also issued on June 11, 2021, provides the current
  3   rules on safety protocols.
  4         Plaintiff’s counsel asks to continue the motion in limine hearing on short
  5   notice, explaining that she has not received an order to appear in person and faces
  6   “serious logistical difficulties” in getting to San Diego. The Court denies the request
  7   to continue the hearing without prejudice. Specifically, the Court denies the request
  8   to appear by videoconference. Counsel is welcome to wear a mask and socially
  9   distance while appearing in person, as laid out in the district court’s safety protocols.
 10   The Court also denies the request to continue the hearing; provided, however, that
 11   the Court will consider continuing the hearing if Defendant BofI Holding, Inc.,
 12   agrees to do so. Therefore, if the parties file a joint motion to continue the motion
 13   in limine hearing date and provide several mutually agreeable dates in late July or
 14   early August, the Court will reconsider the continuance request.
 15         IT IS SO ORDERED.
 16

 17   DATED: July 15, 2021
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                 –2–                                    15cv2287
